
      
        
        DEPARTMENT OF TRANSPORTATION
        Federal Railroad Administration
        49 CFR Part 240
        [Docket No. FRA-2008-0091, Notice No. 2]
        RIN 2130-AB95
        Qualification and Certification of Locomotive Engineers; Miscellaneous Revisions
        
          AGENCY:
          Federal Railroad Administration (FRA), Department of Transportation (DOT).
        
        
          ACTION:
          Proposed rule; notice of public hearing and reopening of comment period.
        
        
          SUMMARY:
          By notice of proposed rulemaking (NPRM) published on December 31, 2008 (73 FR 80349), FRA proposed revisions to its regulations governing the qualification and certification of locomotive engineers.  This document announces a public hearing to provide interested parties the opportunity to comment on the NPRM and announces a thirty (30) day reopening of the comment period, which closed March 2, 2009, to commence on the date of the public hearing.  The extension provides interested parties the opportunity to comment on NPRM and to respond to matters that arise at the public hearing related to the NPRM.
        
        
          DATES:
          
            Public Hearing: A public hearing will be held on the date and at the location listed below to provide interested parties the opportunity to comment on the proposed revisions contained in the NPRM.  A thirty (30) day extension of the comment period will commence on the date of the hearing.  The date of the public hearing is as follows: Tuesday, April 14, 2009, at 9:30 a.m. in Washington, DC.
          
            Reopening of Comment Period: The comment period will reopen Tuesday, April 14, 2009 and written comments must be received by Thursday, May 14, 2009.  Comments received after that date will be considered to the extent possible without incurring additional expenses or delays.
        
        
          ADDRESSES:
          
            Public Hearing: The public hearing will be held at the following location: 
          
            Washington, DC: U.S. Department of Transportation, West Building Ground Floor, Media Center—Room W11-130, 1200 New Jersey Avenue, SE., Washington, DC 20905. 
          
            Reopening of Comment Period: Comments related to Docket No. FRA-2008-0091, may be submitted by any of the following methods:
          • Fax: 1-202-493-2251;
          • Mail: U.S. Department of Transportation, Docket Operations, M-30, West Building Ground Floor, Room W12-140, 1200 New Jersey Avenue, SE., Washington, DC 20590;
          • Hand Delivery: U.S. Department of Transportation, Docket Operations, West Building Ground Floor, Room W12-140, 1200 New Jersey Avenue, SE., Washington, DC 20590, between 9 a.m. and 5 p.m., Monday through Friday, except Federal holidays; or
          • Electronically through the Federal eRulemaking Portal, http://www.regulations.gov. Follow the online instructions for submitting comments.
          
            Instructions: All submissions must include the agency name, docket name and docket number or Regulatory Identification Number (RIN) for this rulemaking.  Note that all comments received will be posted without change to http://www.regulations.gov, including any personal information provided.  Please see the Privacy Act section of this document.
          
            Docket: For access to the docket to read background documents or comments received, go to http://www.regulations.gov at any time or to U.S. Department of Transportation, Docket Operations, M-30, West Building Ground Floor, Room W12-140, 1200 New Jersey Avenue, SE., Washington, DC, between 9 a.m. and 5 p.m., Monday through Friday, except Federal holidays.
        
        
          FOR FURTHER INFORMATION CONTACT:
          John L. Conklin, Program Manager, Locomotive Engineer Certification, U.S. Department of Transportation, Federal Railroad Administration, Mail Stop 25, West Building 3rd Floor West, Room W38-208, 1200 New Jersey Avenue, SE., Washington, DC  20590 (telephone:  202-493-6318); or John Seguin, Trial Attorney, U.S. Department of Transportation, Federal Railroad Administration, Office of Chief Counsel, RCC-10, Mail Stop 10, West Building 3rd Floor, Room W31-217, 1200 New Jersey Avenue, SE., Washington, DC 20590 (telephone:  202-493-6045).
        
      
      
        SUPPLEMENTARY INFORMATION:
        FRA has received written comments submitted by interested parties related to various parts of the NPRM and a written request for a hearing on the NPRM.  Although FRA believes that the topics addressed in the written comments containing the request for a hearing are outside of the scope of the NPRM, FRA is holding a public hearing to permit the exchange of information and concerns regarding FRA's purposed amendments.  The public hearing is meant to allow interested parties to fully develop and articulate the issues and concerns they have with the NPRM so that these concerns can be fully addressed in any final rule that is developed.  Interested parties are invited to present oral statements and proffer evidence at the hearing.  The hearing will be informal and will be conducted by a representative designated by FRA in accordance with FRA's Rules of Practice (49 CFR 211.25).  The hearing will be a non-adversarial proceeding; therefore, there will be no cross examination of persons presenting statements or proffering evidence.  An FRA representative will make an opening statement outlining the scope of the hearing.  After all initial statements have been completed, those persons wishing to make a brief rebuttal will be given the opportunity to do so in the same order in which the initial statements were made.  Additional procedures, as necessary for the conduct of the hearing, will be announced at the hearing.
        On April 14, 2009, the comment period for the NPRM will reopen for thirty (30) days so that the FRA can make the public hearing transcript available for review and comment by the general public, interested parties can provide additional comments and documents related to the NPRM, and interested parties can provide responses to matters that arise at the public hearing.
        Public Participation Procedures

        Any person wishing to participate in the public hearing should notify the Docket Clerk by mail or at the address or fax number provided in the ADDRESSES section at least five (5) working days prior to the date of the hearing.  The notification should identify the party the person represents, and the particular subject(s) the person plans to address.  The notification should also provide the Docket Clerk with the participant's mailing address and other contact information.  FRA reserves the right to limit participation in the hearings of persons who fail to provide such notification.
        Privacy Act

        FRA wishes to inform all potential commenters that anyone is able to search the electronic form of all comments received into any agency docket by the name of the individual submitting the comment (or signing the comment, if submitted on behalf of an association, business, labor union, etc.).  You may review DOT's complete Privacy Act Statement in the Federal Register published on April 11, 2000 (65 FR 19477-78) or you may visit 
          http://www.regulations.gov/search/footer/privacyanduse.jsp.
        
        
          Issued in Washington, DC, on March 16, 2009.
          Grady C. Cothen, Jr.,
          Deputy Associate Administrator for Safety Standards and Program Development.
        
      
       [FR Doc. E9-6114 Filed 3-20-09; 8:45 am]
      BILLING CODE 4910-06-P
    
  